     Case 2:20-cv-01995-KJM-DMC Document 17 Filed 12/07/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10 BETTY ABBIE; AARON JAMES ABBIE;                    Case No.: 2:20-CV-01995-KJM-DMC
     and AMANDA VARNER, Individually and as
11 Successors-In-Interest to Decedent, TEDDIE
                                                      ORDER
12 ABBIE;
13                       Plaintiffs,
            vs.
14
15 SHASTA COUNTY, a public entity,
   SHASTA COUNTY SHERIFF
16 DEPARTMENT, SHERIFF TOM
   BASENKO, an Individual, DEPUTY VAN
17 GERWEN, an Individual, DEPUTY VORHIS,
18 an Individual, and DOES 1 through 10,
   inclusive.
19
                           Defendants.
20
21          The parties jointly request (ECF No. 16) to extend the time for defendant to respond to
22
     plaintiff’s complaint from November 11, 2020 through and including December 15, 2020. Good
23
     cause appearing, the stipulated extension for defendant to respond to the complaint is approved.
24
     Defendant has through and including December 15, 2020 to respond to plaintiff’s complaint dated
25
26 October 5, 2020.
27          This order resolves ECF No. 16.

28
     Case 2:20-cv-01995-KJM-DMC Document 17 Filed 12/07/20 Page 2 of 2



1         IT IS SO ORDERED.

2 DATED: December 4, 2020.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
